On rehearing October 16, 1933. *Page 80 
                 ORDER ON PETITION FOR REHEARING
The respondents, the printing and finishing company and the City of Rock Hill, present separate petitions for rehearing. Each of them excepts to the following language of the opinion in this case: "In the contract between the printing company and the city the latter is not liable to recoup the former if it lose in this action, if it is shown that the printing company was negligent in the care and operation of its plant. The city's liability is contingent. It should keep `hands off' till that issue of liability is settled between the original litigants."
It is significant that the city seems to admit that its liability is contingent on the event of the action between Deas and the printing company, and contends that for that reason it should be a party defendant to the action; whereas the printing company contends that the effect of the opinion is to impair the obligation of the contract between the printing company and the city to the detriment of the city. Why should the printing company be so solicitous to reserve a decision which the city argues is in favor of the printing company and hurtful to the city?
We do not think that the language of the opinion against which the criticisms are levelled is open to the interpretation which the respondents have given it. However, to remove all doubt and apprehension, let the wording of the opinion hereinabove quoted be amended to read as follows:
"If the plaintiff prevail in this action, the question of the liability of the City to recoup the Printing Company for any sum it may be called on to pay the plaintiff, if there be such liability under the contract, can be settled in an action between them unhampered by any of the issues properly cognizable in this case now before the Court."
That the apprehension of the parties that the challenged language is an attempt of the Court "to construe and fix the liability as between the Rock Hill Printing  Finishing *Page 81 
Company and the City under their contract" is groundless, is shown by the further statement of the petition, viz., that the city is not a party to the action and would not be bound by the action of the Court. No one will deny that postulate, and that of itself should calm the fears of the printing company that the Court has decided that the city will become responsible to it, if it is defeated in the present action — and should reassure the city that the Court has not attempted to fasten such liability upon it. The Court has not decided at this time any issues which have arisen or will arise between the printing company and the city.
All other matters suggested by the petitions are strong recapitulations of the arguments presented by respondents' attorneys in their printed briefs.
The opinion in this case was written after mature consideration and discussion by every member of the Court. The petitions for rehearing do not disclose that any material matter has been overlooked or disregarded. The amendment to the opinion herein ordered to be made cures the objections to the quoted paragraph of the opinion. There is no need for a rehearing.
Let the opinion be amended as hereinabove directed, and let the petitions for rehearing be dismissed. It is so ordered.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur.
MR. JUSTICE CARTER: I dissent to the above order, for the reason that I think a rehearing should be ordered.